UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Exchange Act of 1934 Date of Report (Date of earliest event reported) October 18, 2007 SIMMONS FIRST NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Arkansas 0-6253 71-0407808 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 501 Main Street, Pine Bluff, Arkansas 71601 (Address of principal executive offices) (Zip Code) (870) 541-1000 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM: 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION The following is the text of a press release issued by the registrant at 8:15 a.m. Central Time on October 18, 2007. SIMMONS FIRST ANNOUNCES RECORD EARNINGS Pine Bluff, AR – Simmons First National Corporation (NASDAQ-GS: SFNC) today announced record earnings for the three and nine-month periods ended September 30, 2007.Net income for the third quarter was $7.5 million, or $0.53 diluted earnings per share, compared to $0.51 per share for the same period in 2006, an increase of $0.02, or 3.9%. For the nine-month period ended September 30, 2007, net income was $21.2 million.Diluted earnings per share for the nine-month period were $1.48, an increase of $0.05, or 3.5% over the same period in 2006. “Considering the uncertainty relative to the economy, we are very pleased with our third quarter and year-to-date earnings,” commented J. Thomas May, Chairman and Chief Executive Officer.“In particular, a better than expected loan growth and margin, coupled with excellent asset quality and good expense control, produced better than expected results.Bottom line is that our associates continue to do a great job in serving our customers throughout Arkansas, which in turn is rewarding our shareholders.” The Company’s net interest income for the third quarter of 2007 increased 5.3% to $23.6 million compared to $22.4 million for 2006.Net interest margin increased ten basis points to 4.01% from the third quarter of 2006 and five basis points from the second quarter of 2007. The Company’s loan portfolio totaled $1.88 billion at September 30, 2007 compared to $1.79 billion at September 30, 2006, an increase of 4.9%.The growth was primarily attributable to increases in commercial loans, real estate loans and the credit card portfolio.“Credit card growth continued to improve significantly due to the tremendous response we have received regarding Simmons First credit card products,” stated Mr. May.“While the national credit card industry continues to be very competitive, several national publications and websites, including CNN Money, MSNBC and Money Magazine, recently recognized Simmons First as having two of the best credit cards in America for customers with excellent credit.” Asset quality remained strong with the allowance for loan losses as a percent of total loans at 1.34% as of September 30, 2007.Non-performing loans equaled 0.53% of total loans, while the allowance for loan losses equaled 251% of non-performing loans.The Company’s annualized net charge-offs to total loans for the third quarter of 2007 was 0.20%.Excluding credit cards, the annualized net charge-offs to total loans for the third quarter was 0.13%. Total assets for the Company were $2.7 billion and deposits were $2.2 billion at September 30, 2007. Stockholders’ equity increased 5.1% to $268 million at September 30, 2007 compared to $255million at September 30, 2006.Book value per share increased 7.0% to $19.20 at September30, 2007 compared to $17.94 at September 30, 2006. Simmons First recently opened two financial centers in North Little Rock. “We are excited about our initial entries into the new market of North Little Rock,” said May.In addition, new financial centers are under construction in Paragould and Little Rock – Midtown (near War Memorial Stadium and UAMS), along with a new regional headquarters in Rogers for the Northwest Arkansas affiliate. Simmons First National Corporation is an Arkansas based financial holding company with eight community banks in Pine Bluff, Lake Village, Jonesboro, Rogers, Searcy, Russellville, El Dorado and Hot Springs, Arkansas.The Company’s eight banks conduct financial operations from 86offices, of which 83 are financial centers, in 47 communities. CONFERENCE CALL Management will conduct a conference call to review this information at 3:00 p.m. Central Time on Thursday, October 18, 2007.Interested parties can listen to this call by calling 1-800-854-4175 (UnitedStates and Canada only) and asking for the Simmons First National Corporation conference call.A recorded playback of the call will be available the next morning by calling 1-800-642-1687.The passcode for this playback is 18427327 and the recording will be available through the end of business October 31, 2007.In addition, the call will be available live or in recorded version on the Company’s website at www.simmonsfirst.com under the “webcast” icon. GENERAL Statements in this press release that are not historical facts should be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements of this type speak only as of the date of this news release.By nature, forward-looking statements involve inherent risk and uncertainties.Various factors, including, but not limited to, economic conditions, credit quality, interest rates, loan demand and changes in the assumptions used in making the forward-looking statements, could cause actual results to differ materially from those contemplated by the forward-looking statements.Additional information on factors that might affect Simmons First National Corporation’s financial results is included in its Form 10-K filing with the Securities and Exchange Commission. #### FOR MORE INFORMATION CONTACT: DAVID W. GARNER Senior Vice President and Investor Relations Officer Simmons First National Corporation (870) 541-1000 Simmons First National Corporation SFNC Consolidated End of Period Balance Sheets For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) 2007 2007 2007 2006 2006 (in thousands) ASSETS Cash and non-interest bearing balances due from banks $ 85,370 $ 71,915 $ 71,513 $ 83,452 $ 77,724 Interest bearing balances due from banks 6,557 45,084 43,614 45,829 19,599 Federal funds sold 25,655 2,600 60,270 21,870 49,340 Cash and cash equivalents 117,582 119,599 175,397 151,151 146,663 Investment securities - held-to-maturity 180,206 178,841 181,901 179,944 172,944 Investment securities - available-for-sale 349,282 346,740 338,222 347,182 358,561 Mortgage loans held for sale 8,244 9,928 8,718 7,091 6,591 Assets held in trading accounts 5,482 4,496 10,464 4,487 4,574 Loans 1,875,235 1,821,430 1,798,234 1,783,495 1,788,517 Allowance for loan losses (25,107 ) (25,197 ) (25,151 ) (25,385 ) (25,879 ) Net loans 1,850,128 1,796,233 1,773,083 1,758,110 1,762,638 Premises and equipment 73,088 70,873 69,443 67,926 66,769 Foreclosed assets held for sale, net 1,629 1,484 2,321 1,940 1,413 Interest receivable 25,699 21,868 21,312 21,974 21,953 Bank owned life insurance 37,632 36,881 36,498 36,133 35,708 Goodwill 60,605 60,605 60,605 60,605 60,605 Core deposit premiums 3,583 3,786 3,993 4,199 4,406 Other assets 8,527 9,084 9,739 10,671 14,117 TOTAL ASSETS $ 2,721,687 $ 2,660,418 $ 2,691,696 $ 2,651,413 $ 2,656,942 LIABILITIES Non-interest bearing transaction accounts $ 319,792 $ 308,047 $ 316,603 $ 305,327 $ 302,700 Interest bearing transaction accounts and savings deposits 730,533 763,017 753,110 738,763 745,649 Time deposits less than $100,000 680,288 686,456 686,650 681,131 664,105 Time deposits greater than $100,000 442,706 422,580 450,558 450,310 436,022 Total deposits 2,173,319 2,180,100 2,206,921 2,175,531 2,148,476 Federal funds purchased and securities sold under agreements to repurchase 106,984 97,947 108,661 105,036 85,535 Short-term debt 67,595 11,072 5,009 6,114 61,850 Long-term debt - parent company - 2,000 2,000 2,000 2,000 Long-term FHLB debt - affiliate banks 48,725 49,669 50,652 50,381 49,243 Subordinated debt issued to capital trusts 30,930 30,930 30,930 30,930 30,930 Accrued interest and other liabilities 26,533 25,395 25,353 22,405 24,316 TOTAL LIABILITIES 2,454,086 2,397,113 2,429,526 2,392,397 2,402,350 STOCKHOLDERS' EQUITY Capital stock 139 141 141 142 142 Surplus 41,470 44,773 46,890 48,678 49,068 Undivided profits 225,972 220,981 216,483 212,394 208,200 Accumulated other comprehensive income (loss) Unrealized appreciation (depreciation) on AFS securities 20 (2,590 ) (1,344 ) (2,198 ) (2,818 ) TOTAL STOCKHOLDERS' EQUITY 267,601 263,305 262,170 259,016 254,592 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 2,721,687 $ 2,660,418 $ 2,691,696 $ 2,651,413 $ 2,656,942 Page 1 Simmons First National Corporation SFNC Consolidated Average Quarter-to-Date Balance Sheets For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) 2007 2007 2007 2006 2006 (in thousands) ASSETS Cash and non-interest bearing balances due from banks $ 72,325 $ 72,066 $ 75,172 $ 80,670 $ 78,708 Interest bearing balances due from banks 9,382 22,636 37,957 24,237 16,851 Federal funds sold 21,083 25,263 51,383 25,554 22,966 Cash and cash equivalents 102,790 119,965 164,512 130,461 118,525 Investment securities - held-to-maturity 179,616 180,486 179,479 174,132 167,182 Investment securities - available-for-sale 348,085 350,567 349,887 355,196 360,584 Mortgage loans held for sale 8,747 9,241 6,362 7,299 8,368 Assets held in trading accounts 4,930 4,567 4,746 4,555 4,598 Loans 1,849,091 1,802,917 1,782,125 1,779,528 1,769,131 Allowance for loan losses (25,642 ) (25,791 ) (25,824 ) (26,168 ) (26,255 ) Net loans 1,823,449 1,777,126 1,756,301 1,753,360 1,742,876 Premises and equipment 71,943 69,967 68,871 67,438 66,044 Foreclosed assets held for sale, net 1,877 1,934 2,121 1,488 1,525 Interest receivable 24,156 22,086 21,464 22,681 20,922 Bank owned life insurance 37,315 36,691 36,300 35,916 35,226 Goodwill 60,605 60,605 60,605 60,605 60,605 Core deposit premiums 3,702 3,907 4,111 4,317 4,527 Other assets 9,374 9,063 9,292 10,995 13,215 TOTAL ASSETS $ 2,676,589 $ 2,646,205 $ 2,664,051 $ 2,628,443 $ 2,604,197 LIABILITIES Non-interest bearing transaction accounts $ 305,453 $ 309,753 $ 306,020 $ 305,447 $ 302,490 Interest bearing transaction accounts and savings deposits 724,782 739,972 731,214 728,085 722,920 Time deposits less than $100,000 686,750 688,493 687,109 678,399 658,182 Time deposits greater than $100,000 437,217 435,405 451,004 441,505 416,693 Total deposits 2,154,202 2,173,623 2,175,347 2,153,436 2,100,285 Federal funds purchased and securities sold under agreements to repurchase 113,060 99,808 118,011 102,109 93,670 Short-term debt 38,710 3,088 4,031 8,594 54,119 Long-term debt 80,123 82,177 82,185 82,358 80,826 Accrued interest and other liabilities 23,943 22,465 22,002 23,157 22,804 TOTAL LIABILITIES 2,410,038 2,381,161 2,401,576 2,369,654 2,351,704 TOTAL STOCKHOLDERS' EQUITY 266,551 265,044 262,475 258,789 252,493 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 2,676,589 $ 2,646,205 $ 2,664,051 $ 2,628,443 $ 2,604,197 Page 2 Simmons First National Corporation SFNC Consolidated Statements of Income - Quarter-to-Date For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) 2007 2007 2007 2006 2006 (in thousands, except per share data) INTEREST INCOME Loans $ 36,604 $ 35,051 $ 34,095 $ 34,543 $ 33,924 Federal funds sold 302 331 670 365 325 Investment securities 6,046 5,889 5,721 5,447 5,183 Mortgage loans held for sale, net of unrealized gains (losses) 147 133 104 107 141 Assets held in trading accounts 71 35 18 13 14 Interest bearing balances due from banks 131 297 510 287 229 TOTAL INTEREST INCOME 43,301 41,736 41,118 40,762 39,816 INTEREST EXPENSE Time deposits 13,307 13,144 13,015 12,755 11,381 Other deposits 3,328 3,324 3,179 3,182 3,023 Federal funds purchased and securities sold under agreements to repurchase 1,404 1,228 1,425 1,295 1,152 Short-term debt 519 49 70 145 761 Long-term debt 1,173 1,198 1,198 1,102 1,122 TOTAL INTEREST EXPENSE 19,731 18,943 18,887 18,479 17,439 NET INTEREST INCOME 23,570 22,793 22,231 22,283 22,377 Provision for loan losses 850 831 751 663 602 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 22,720 21,962 21,480 21,620 21,775 NON-INTEREST INCOME Trust income 1,528 1,474 1,637 1,517 1,435 Service charges on deposit accounts 3,759 3,656 3,497 3,850 3,973 Other service charges and fees 698 692 808 715 596 Income on sale of mortgage loans, net of commissions 715 727 679 655 763 Income on investment banking, net of commissions 90 153 150 89 55 Credit card fees 3,115 3,025 2,649 2,830 2,755 Premiums on sale of student loans 419 741 882 263 413 Bank owned life insurance income 367 359 364 425 382 Other income 682 510 788 449 654 TOTAL NON-INTEREST INCOME 11,373 11,337 11,454 10,793 11,026 NON-INTEREST EXPENSE Salaries and employee benefits 13,778 13,903 13,725 13,173 13,298 Occupancy expense, net 1,671 1,624 1,650 1,712 1,612 Furniture and equipment expense 1,455 1,507 1,466 1,437 1,407 Loss on foreclosed assets 77 36 24 31 32 Deposit insurance 85 68 67 66 64 Other operating expenses 6,157 5,873 6,282 6,088 5,722 TOTAL NON-INTEREST EXPENSE 23,223 23,011 23,214 22,507 22,135 NET INCOME BEFORE INCOME TAXES 10,870 10,288 9,720 9,906 10,666 Provision for income taxes 3,370 3,257 3,083 3,156 3,219 NET INCOME $ 7,500 $ 7,031 $ 6,637 $ 6,750 $ 7,447 BASIC EARNINGS PER SHARE $ 0.53 $ 0.50 $ 0.47 $ 0.47 $ 0.53 DILUTED EARNINGS PER SHARE $ 0.53 $ 0.49 $ 0.46 $ 0.47 $ 0.51 Page 3 Simmons First National Corporation SFNC Consolidated Statements of Income - Year-to-Date For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) 2007 2007 2007 2006 2006 (in thousands, except per share data) INTEREST INCOME Loans $ 105,751 $ 69,147 $ 34,095 $ 130,248 $ 95,705 Federal funds sold 1,303 1,001 670 1,057 692 Investment securities 17,656 11,610 5,721 20,438 14,991 Mortgage loans held for sale, net of unrealized gains (losses) 383 236 104 476 369 Assets held in trading accounts 124 53 18 71 58 Interest bearing balances due from banks 938 807 510 1,072 785 TOTAL INTEREST INCOME 126,155 82,854 41,118 153,362 112,600 INTEREST EXPENSE Time deposits 39,467 26,161 13,015 42,592 29,837 Other deposits 9,832 6,503 3,179 11,658 8,476 Federal funds purchased and securities sold under agreements to repurchase 4,057 2,653 1,425 4,615 3,320 Short-term debt 637 118 70 1,227 1,082 Long-term debt 3,568 2,395 1,198 4,466 3,364 TOTAL INTEREST EXPENSE 57,561 37,830 18,887 64,558 46,079 NET INTEREST INCOME 68,594 45,024 22,231 88,804 66,521 Provision for loan losses 2,432 1,582 751 3,762 3,099 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 66,162 43,442 21,480 85,042 63,422 NON-INTEREST INCOME Trust income 4,639 3,111 1,637 5,612 4,095 Service charges on deposit accounts 10,912 7,153 3,497 15,795 11,945 Other service charges and fees 2,198 1,500 808 2,561 1,846 Income on sale of mortgage loans, net of commissions 2,121 1,407 679 2,849 2,194 Income on investment banking, net of commissions 393 303 150 341 252 Credit card fees 8,789 5,674 2,649 10,742 7,912 Premiums on sale of student loans 2,042 1,623 882 2,071 1,808 Bank owned life insurance income 1,090 723 364 1,523 1,098 Other income 1,980 1,298 788 2,453 2,004 TOTAL NON-INTEREST INCOME 34,164 22,792 11,454 43,947 33,154 NON-INTEREST EXPENSE Salaries and employee benefits 41,406 27,628 13,725 53,442 40,269 Occupancy expense, net 4,945 3,273 1,650 6,385 4,673 Furniture and equipment expense 4,428 2,973 1,466 5,718 4,281 Loss on foreclosed assets 137 59 24 136 105 Deposit insurance 220 135 67 270 204 Other operating expenses 18,312 12,158 6,282 23,117 17,029 TOTAL NON-INTEREST EXPENSE 69,448 46,226 23,214 89,068 66,561 NET INCOME BEFORE INCOME TAXES 30,878 20,008 9,720 39,921 30,015 Provision for income taxes 9,710 6,340 3,083 12,440 9,284 NET INCOME $ 21,168 $ 13,668 $ 6,637 $ 27,481 $ 20,731 BASIC EARNINGS PER SHARE $ 1.50 $ 0.97 $ 0.47 $ 1.93 $ 1.46 DILUTED EARNINGS PER SHARE $ 1.48 $ 0.95 $ 0.46 $ 1.90 $ 1.43 Page 4 Simmons First National Corporation SFNC Consolidated Risk-Based Capital For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) 2007 2007 2007 2006 2006 (in thousands) Tier 1 capital Stockholders' equity $ 267,601 $ 263,305 $ 262,170 $ 259,016 $ 254,592 Trust preferred securities, net allowable 30,000 30,000 30,000 30,000 30,000 Disallowed intangible assets, net of def. tax (63,924 ) (64,144 ) (64,367 ) (64,334 ) (64,557 ) Unrealized loss (gain) on AFS securities (20 ) 2,590 1,344 2,198 2,818 Total Tier 1 capital 233,657 231,751 229,147 226,880 222,853 Tier 2 capital Qualifying unrealized gain on AFS securities 158 187 129 167 177 Qualifying allowance for loan losses 24,188 23,565 23,237 22,953 23,103 Total Tier 2 capital 24,346 23,752 23,366 23,120 23,280 Total risk-based capital $ 258,003 $ 255,503 $ 252,513 $ 250,000 $ 246,133 Risk weighted assets $ 1,932,608 $ 1,882,040 $ 1,855,511 $ 1,831,063 $ 1,843,960 Adjusted average assets for leverage ratio $ 2,615,527 $ 2,584,670 $ 2,603,178 $ 2,568,407 $ 2,547,237 Ratios at end of quarter Equity to assets 9.83 % 9.90 % 9.74 % 9.77 % 9.58 % Tangible equity to tangible assets 7.66 % 7.56 % 7.47 % 7.42 % 7.21 % Leverage ratio 8.93 % 8.97 % 8.80 % 8.83 % 8.75 % Tier 1 capital 12.09 % 12.31 % 12.35 % 12.39 % 12.09 % Total risk-based capital 13.35 % 13.58 % 13.61 % 13.65 % 13.35 % Page 5 Simmons First National Corporation SFNC Consolidated Loans and Investments For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) 2007 2007 2007 2006 2006 (in thousands) Loan Portfolio - End of Period Consumer Credit cards $ 149,185 $ 140,327 $ 133,511 $ 143,359 $ 133,607 Student loans 78,377 68,477 84,358 84,831 86,875 Other consumer 140,771 139,908 141,212 142,596 146,039 Real Estate Construction 259,705 265,705 276,582 277,411 267,604 Single-family residential 377,155 372,029 366,222 364,453 364,657 Other commercial 538,924 540,042 536,421 512,404 494,512 Unearned income (2 ) (3 ) (3 ) (3 ) (4 ) Commercial Commercial 201,903 183,349 182,548 178,028 175,576 Agricultural 111,984 96,213 61,617 62,293 103,301 Financial institutions 5,905 5,351 5,080 4,766 576 Other 11,328 10,032 10,686 13,357 15,774 Total Loans $ 1,875,235 $ 1,821,430 $ 1,798,234 $ 1,783,495 $ 1,788,517 Investment Securities - End of Period Held-to-Maturity U.S. Treasury $ 1,500 $ 1,500 $ - $ - $ 1,001 U.S. Government agencies 43,000 44,000 54,998 54,998 53,000 Mortgage-backed securities 136 140 151 155 161 State and political subdivisions 133,196 130,846 124,415 122,472 116,481 Other securities 2,374 2,355 2,337 2,319 2,301 Total held-to-maturity 180,206 178,841 181,901 179,944 172,944 Available-for-Sale U.S. Treasury 7,517 8,975 11,434 6,940 6,749 U.S. Government agencies 325,414 322,687 310,611 322,411 331,709 Mortgage-backed securities 2,769 2,793 2,948 2,956 3,095 State and political subdivisions 985 984 1,132 1,370 1,373 FHLB stock 7,554 5,206 5,090 5,504 7,674 Other securities 5,043 6,095 7,007 8,001 7,961 Total available-for-sale 349,282 346,740 338,222 347,182 358,561 Total investment securities $ 529,488 $ 525,581 $ 520,123 $ 527,126 $ 531,505 Fair Value - HTM investment securities $ 179,685 $ 175,870 $ 181,792 $ 179,816 $ 172,951 Investment Securities - QTD Average Taxable securities $ 394,878 $ 401,723 $ 406,342 $ 410,153 $ 410,382 Tax exempt securities 132,823 129,330 123,024 119,175 117,384 Total investment securities - QTD average $ 527,701 $ 531,053 $ 529,366 $ 529,328 $ 527,766 Page 6 Simmons First National Corporation SFNC Consolidated Allowance and Asset Quality For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) 2007 2007 2007 2006 2006 (in thousands) Allowance for Loan Losses Balance, beginning of quarter $ 25,197 $ 25,151 $ 25,385 $ 25,879 $ 26,174 Loans charged off Credit cards 633 625 735 600 661 Other consumer 397 304 425 395 352 Real estate 499 453 295 793 74 Commercial 174 111 219 209 717 Total loans charged off 1,703 1,493 1,674 1,997 1,804 Recoveries of loans previously charged off Credit cards 260 272 261 242 291 Other consumer 122 152 105 173 147 Real estate 207 241 162 403 87 Commercial 174 43 161 22 382 Total recoveries 763 708 689 840 907 Net loans charged off 940 785 985 1,157 897 Provision for loan losses 850 831 751 663 602 Balance, end of quarter $ 25,107 $ 25,197 $ 25,151 $ 25,385 $ 25,879 Non-performing assets Non-performing loans Nonaccrual loans Real estate $ 6,949 $ 7,237 $ 5,561 $ 6,916 $ 7,674 Commercial 576 632 685 720 1,054 Consumer 1,540 1,652 1,492 1,322 1,089 Total nonaccrual loans 9,065 9,521 7,738 8,958 9,817 Loans past due 90 days or more 946 1,133 879 1,097 1,029 Total non-performing loans 10,011 10,654 8,617 10,055 10,846 Other non-performing assets Foreclosed assets held for sale 1,629 1,484 2,321 1,940 1,413 Other non-performing assets 38 30 40 52 16 Total other non-performing assets 1,667 1,514 2,361 1,992 1,429 Total non-performing assets $ 11,678 $ 12,168 $ 10,978 $ 12,047 $ 12,275 Ratios Allowance for loan losses to total loans 1.34 % 1.38 % 1.40 % 1.42 % 1.45 % Allowance for loan losses to non-performing loans 250.79 % 236.50 % 291.88 % 252.46 % 238.60 % Allowance for loan losses to non-performing assets 214.99 % 207.08 % 229.10 % 210.72 % 210.83 % Non-performing assets ratio * 0.62 % 0.67 % 0.61 % 0.67 % 0.69 % Non-performing loans to total loans 0.53 % 0.58 % 0.48 % 0.56 % 0.61 % Non-performing assets to total assets 0.43 % 0.46 % 0.41 % 0.45 % 0.46 % Annualized net charge offs to total loans 0.20 % 0.17 % 0.22 % 0.26 % 0.20 % Annualized net charge offs to total loans (excluding credit cards) 0.13 % 0.10 % 0.13 % 0.19 % 0.13 % * Non-performing assets ratio ( non-performing loans + foreclosed assets) / ( total loans + foreclosed assets) Page 7 Simmons First National Corporation SFNC Consolidated - Net Interest Income Analysis For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) 2007 2007 2007 2006 2006 ASSETS Earning Assets Interest bearing balances due from banks 5.54 % 5.26 % 5.45 % 4.70 % 5.39 % Federal funds sold 5.68 % 5.26 % 5.29 % 5.67 % 5.61 % Investment securities 5.15 % 5.04 % 4.95 % 4.62 % 4.43 % Mortgage loans held for sale 6.67 % 5.77 % 6.63 % 5.82 % 6.69 % Assets held in trading accounts 5.71 % 3.07 % 1.54 % 1.13 % 1.21 % Loans 7.87 % 7.80 % 7.76 % 7.70 % 7.61 % Total interest earning assets 7.24 % 7.13 % 7.05 % 6.96 % 6.86 % LIABILITIES Interest bearing liabilities Interest bearing transaction and savings accounts 1.82 % 1.80 % 1.76 % 1.73 % 1.66 % Time deposits 4.70 % 4.69 % 4.64 % 4.52 % 4.20 % Total interest bearing deposits 3.57 % 3.54 % 3.51 % 3.42 % 3.18 % Federal funds purchased and securities sold under agreement to repurchase 4.93 % 4.93 % 4.90 % 5.03 % 4.88 % Short-term debt 5.32 % 6.36 % 7.04 % 6.69 % 5.58 % Long-term debt 5.81 % 5.85 % 5.91 % 5.31 % 5.51 % Total interest bearing liabilities 3.76 % 3.71 % 3.69 % 3.59 % 3.41 % NET INTEREST MARGIN/SPREAD Net interest spread 3.48 % 3.42 % 3.36 % 3.37 % 3.45 % Net interest margin - quarter-to-date 4.01 % 3.96 % 3.88 % 3.86 % 3.91 % Net interest margin - year-to-date 3.95 % 3.92 % 3.88 % 3.96 % 3.99 % Page 8 Simmons First National Corporation SFNC Consolidated - Selected Financial Data For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) 2007 2007 2007 2006 2006 (in thousands, except per share data) QUARTER-TO-DATE Diluted earnings per share $ 0.53 $ 0.49 $ 0.46 $ 0.47 $ 0.51 Operating earnings (excludes nonrecurring items) 7,500 7,031 6,637 6,750 7,447 Cash dividends declared per common share 0.18 0.18 0.18 0.18 0.17 Cash dividends declared - amount 2,509 2,533 2,548 2,555 2,413 Return on average stockholders' equity 11.16 % 10.64 % 10.25 % 10.35 % 11.70 % Return on tangible equity 14.96 % 14.32 % 13.88 % 14.08 % 16.04 % Return on average assets 1.11 % 1.07 % 1.01 % 1.02 % 1.13 % Net interest margin (FTE) 4.01 % 3.96 % 3.88 % 3.86 % 3.91 % FTE Adjustment - investments 802 785 741 720 707 FTE Adjustment - loans 69 72 85 85 89 Amortization of intangibles 203 207 207 207 207 Amortization of intangibles, net of taxes 128 130 130 130 130 Average shares outstanding 13,976,706 14,099,105 14,177,615 14,198,399 14,195,844 Average diluted shares outstanding 14,176,641 14,313,493 14,395,153 14,446,730 14,451,237 Shares repurchased 134,253 90,900 69,678 14,200 24,000 Average price of repurchased shares 25.43 27.38 28.62 31.15 27.93 Average earning assets 2,420,934 2,395,677 2,411,939 2,370,501 2,349,680 Average interest bearing liabilities 2,080,642 2,048,943 2,073,554 2,041,050 2,026,410 YEAR-TO-DATE Diluted earnings per share $ 1.48 $ 0.95 $ 0.46 $ 1.90 $ 1.43 Operating earnings (excludes nonrecurring items) 21,168 13,668 6,637 27,481 20,731 Cash dividends declared per common share 0.54 0.36 0.18 0.68 0.50 Return on average stockholders' equity 10.69 % 10.45 % 10.25 % 10.93 % 11.13 % Return on tangible equity 14.40 % 14.10 % 13.88 % 15.03 % 15.37 % Return on average assets 1.06 % 1.04 % 1.01 % 1.07 % 1.08 % Net interest margin (FTE) 3.95 % 3.92 % 3.88 % 3.96 % 3.99 % FTE Adjustment - investments 2,328 1,526 741 2,840 2,120 FTE Adjustment - loans 226 157 85 345 260 Amortization of intangibles 617 414 207 830 623 Amortization of intangibles, net of taxes 388 260 130 522 392 Average shares outstanding 14,083,739 14,138,143 14,177,615 14,226,481 14,236,047 Average diluted shares outstanding 14,283,674 14,352,531 14,395,153 14,474,812 14,491,440 Average earning assets 2,409,516 2,403,809 2,411,939 2,324,078 2,308,604 Average interest bearing liabilities 2,067,711 2,061,248 2,073,554 1,993,903 1,978,189 END OF PERIOD Book value per share $ 19.20 $ 18.73 $ 18.54 $ 18.24 $ 17.94 Tangible book value per share 14.60 14.15 13.97 13.68 13.36 Shares outstanding 13,934,509 14,059,631 14,139,631 14,196,855 14,188,008 Full-time equivalent employees 1,131 1,112 1,110 1,134 1,121 Total number of ATMs 89 87 88 88 88 Total number of financial centers 83 82 82 81 81 Parent company only - investment in subsidiaries 285,340 280,455 279,370 275,872 272,909 Parent company only - intangible assets 133 133 133 133 133 Page 9 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SIMMONS FIRST NATIONAL CORPORATION /s/ Robert A. Fehlman Date: October 18, 2007 Robert A. Fehlman, Executive Vice President and Chief Financial Officer
